              Case 2:18-cv-01736-JCC Document 36 Filed 11/10/20 Page 1 of 4




1                                                           Honorable Judge John C. Coughenour

2

3

4

5

6                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
7
     ABDIWALI MUSSE,                                        )
8                                                           )
                                              Plaintiffs,   )   No. 2:18-cv-01736-JCC
9                                                           )
                   vs.                                      )
10                                                          )   DEFENDANTS’ BRIEF RE:
     WILLIAM HAYES, Director of King County                 )   DEPOSITION OF GORDON
11   Department of Adult and Juvenile Detention,            )   GAYNOR
     in his individual and official capacity, J. DOES       )
12
     ONE THROUGH FIVE, in their individual                  )
13   and official capacity, and KING COUNTY, a              )
     county of the State of Washington                      )
14                                                          )
                                            Defendants.     )
15

16                                     I.       INTRODUCTION
            Defendants William Hayes and King County (collectively “King County
17
     Defendants”) are responding to a minute order from the Honorable John C. Coughenour,
18
     that requested briefing regarding the deposition of Gordon Gaynor. For the reasons outline
19
     below, the King County Defendant believe the issue is not properly before this Court at
20   this time and is moot.
21                               II.         STATEMENT OF FACTS

22          On August 12, 2020, plaintiff sent an email requesting to depose Officer Gordon

23   Gaynor, who was the Acting Sergeant on the night of the incident. Declaration of Jerry

     Taylor ¶2. Counsel for the defendants responded stating that he would contact Officer
                                                                      Daniel T. Satterberg, Prosecuting Attorney
                                                                      CIVIL DIVISION, Litigation Section
     DEFENDANTS’ BRIEF RE: DEPOSITION OF                              900 King County Administration Building
                                                                      500 Fourth Avenue
     GORDON GAYNOR - 1                                                Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-01736-JCC Document 36 Filed 11/10/20 Page 2 of 4




1
     Gaynor and request his availability. Id. On September 1, 2020, defense counsel emailed
2    plaintiff’s counsel to inform him that Officer Gaynor was out on leave since June and it
3    was unclear if he would be returning to work. Id. at ¶3. Plaintiff’s counsel followed up

4    asking for additional information regarding Officer Gaynor. Id. On September 8, 2020,

5    defense counsel stated he would follow-up with Human Resources (HR) to confirm what

     additional information could be disclosed regarding Officer Gaynor’s medical condition.
6
     Id. at ¶4. On September 21, 2020, defense counsel sent an email to plaintiff’s counsel
7
     informing him that Officer Gaynor has no plans to return to work and that he is in the
8
     process of applying for medical separation or medical retirement from King County. Id.
9    at ¶5. On September 25, 2020, plaintiff’s counsel responded that the information from
10   King County regarding Officer Gaynor’s condition was insufficient and requested a

11   discovery conference. Id. at ¶6. Plaintiff’s counsel did not serve King County with a

     subpoena duces tecum or any formal discovery requests related to Officer Gaynor’s
12
     medical condition. On November 6, 2020, plaintiff’s counsel sent an email following the
13
     entry of this Court’s order requesting briefing on this issue requesting Officer Gaynor’s
14
     contact information in order to serve him with a subpoena. Id. at ¶7.
15
                                      III.      AUTHORITY
16         Federal Rule of Civil Procedure 30 (a)(1) authorizes a party to take the depositions

17   of any person without leave of the court. Further, “the deponent’s attendance may be

18   compelled by subpoena under Rule 45.” Id. If the deponent disregards the subpoena they

     can be held in contempt. FRCP 45 (g). The Ninth Circuit has “recognized Fed. R. Civ. P.
19
     37(a) encompasses an order to attend a deposition.” Sali v. Corona Regional Medical Center,
20
     884. F.3d 1218 (9th Cir. 2018). In this case, defense counsel stated that based on the
21
     information that he received regarding Officer Gaynor’s medical condition, that the
22   witness could not sit for a deposition. Despite being dissatisfied with King County’s
23   position regarding disclosure of Officer Gaynor’s medical condition, plaintiff’s counsel

                                                                   Daniel T. Satterberg, Prosecuting Attorney
                                                                   CIVIL DIVISION, Litigation Section
     DEFENDANTS’ BRIEF RE: DEPOSITION OF                           900 King County Administration Building
                                                                   500 Fourth Avenue
     GORDON GAYNOR - 2                                             Seattle, Washington 98104
                                                                   (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-01736-JCC Document 36 Filed 11/10/20 Page 3 of 4




1
     decided not to serve a deposition subpoena or file a motion to compel. Therefore, King
2    County believes the matter is not ripe for this Court’s review. However, plaintiff’s
3    counsel to-date has not provided any dates for Officer Gaynor’s deposition. Id. Based on

4    Officer Gaynor’s willingness to attend a deposition, King County believes this matter is

5    now moot. However, King County reserves the right to seek a protective order if before

     or during Officer Gaynor’s deposition it becomes apparent that there are issues regarding
6
     his capacity.
7

8    DATED this 10th day of November, 2020.

9
                                 DANIEL T. SATTERBERG
10                               King County Prosecuting Attorney
11
                                 By: /s/ JERRY L. TAYLOR________
12                               JERRY L. TAYLOR, WSBA #40739
                                 Senior Deputy Prosecuting Attorney
13                               500 Fourth Ave., 9th Floor
                                 Seattle, WA. 98104
14                               Telephone: (206) 296-8820
                                 Fax: (206) 296-8819
15                               E-Mail: jerry.taylor@kingcounty.gov
                                 Attorney for King County Defendants
16

17

18

19

20

21

22

23

                                                                 Daniel T. Satterberg, Prosecuting Attorney
                                                                 CIVIL DIVISION, Litigation Section
     DEFENDANTS’ BRIEF RE: DEPOSITION OF                         900 King County Administration Building
                                                                 500 Fourth Avenue
     GORDON GAYNOR - 3                                           Seattle, Washington 98104
                                                                 (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-01736-JCC Document 36 Filed 11/10/20 Page 4 of 4




1                         CERTIFICATE OF FILING AND E-SERVICE

2          I hereby certify that on November 10, 2020, I electronically filed the foregoing

3    document with the Clerk of the Court using the electronic filing system and by
4
     agreement of the parties a copy was served electronically on the following:
5
                                        Jay H. Krulewitch
6                                   2611 NE 113th St., Suite 300
                                        Seattle, WA 98125
7                                         (206)233-0828
                                     jay@krulewitchlaw.com
8

9
           I declare under penalty of perjury under the laws of the United States and the
10
     State of Washington that the foregoing is true and correct.
11

12
                         DATED this 10th day of November, 2020.
13

14
                                              __________________________________
15                                            ANGELA LINDSEY
                                              Legal Secretary
16                                            King County Prosecuting Attorney's Office

17

18

19

20

21

22

23

                                                                   Daniel T. Satterberg, Prosecuting Attorney
                                                                   CIVIL DIVISION, Litigation Section
     DEFENDANTS’ BRIEF RE: DEPOSITION OF                           900 King County Administration Building
                                                                   500 Fourth Avenue
     GORDON GAYNOR - 4                                             Seattle, Washington 98104
                                                                   (206) 296-0430 Fax (206) 296-8819
